UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     FRANK J. PASETTI,                               DOCKET NUMBER
                   Appellant,                        PH-844E-13-0465-X-1

                  v.

     OFFICE OF PERSONNEL                             DATE: September 21, 2016
       MANAGEMENT,
                   Agency.




             THIS FINAL ORDER IS NONPRECEDENTIAL *

           Frank J. Pasetti, Westerly, Rhode Island, pro se.

           Michael Shipley, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         On July 21, 2015, the administrative judge issued a compliance initial
     decision finding the Office of Personnel Management (OPM) in noncompliance
     with her prior initial decision issued on August 5, 2014, which became the
     Board’s final decision on September 9, 2014. MSPB Docket No. PH-844E-13-

     *
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                        2

     0465-C-1, Compliance File, Tab 5, Compliance Initial Decision (CID).            That
     decision reversed OPM’s reconsideration decision holding that the appellant
     was not entitled to disability retirement benefits under the Federal Employees’
     Retirement System.      MSPB Docket No. PH-844E-13-0465-I-2, Appeal File,
     Tab 8, Initial Decision. The matter was referred to the Board for consideration.
     See 5 C.F.R. § 1201.183.      The administrative judge’s July 21, 2015 decision
     found that OPM had not established its compliance because it had not ascertained
     from the U.S. Postal Service the appellant’s last day in a pay status, and that there
     was no evidence indicating that his annuity had been made retroactive to the day
     following his last day in a pay status, or that the necessary computations had been
     made. CID at 3.
¶2         On September 1, 2015, OPM submitted evidence stating that, although the
     appellant’s last day in a pay status initially had been certified as October 23,
     2013, it subsequently had been corrected as January 27, 2012.        MSPB Docket
     No. PH-844E-13-0465-X-1, Compliance Referral File (CRF), Tab 1.                OPM
     attested that it consequently had reissued the appellant’s annuity with a
     commencing date of January 28, 2012.        Id.   OPM stated that, as a result, it
     authorized a gross payment of $14,589.10 to the appellant on August 10, 2015.
     Id. at 1.
¶3         On September 4, 2015, the Board issued an acknowledgment order
     informing the appellant that any response to OPM’s evidence of compliance must
     be filed within 20 calendar days of the date of service of OPM’s submission.
     CRF, Tab 2 at 2. The order notified the appellant that, if he chose not to respond,
     the Board might assume he was satisfied and dismiss the petition for enforcement.
     Id. The appellant did not respond.
¶4         On February 25, 2016, the Board issued another order informing the
     appellant that if he was still not satisfied with OPM’s compliance in this matter,
     he could respond to OPM’s submission by filing written argument with the Clerk
     of the Board within 20 calendar days of the date of the order. CRF, Tab 3. The
                                                                                       3

     order again stated that if the appellant did not respond, the Board would assume
     that he was satisfied with OPM’s compliance.          The appellant has not filed
     a response.
¶5        We find that OPM has produced sufficient evidence to establish that it paid
     the appellant the appropriate amount of disability retirement benefits. In light of
     OPM’s evidence of compliance, and the appellant’s failure to respond, we find
     OPM in compliance and dismiss the petition for enforcement. This is the final
     decision of the Merit Systems Protection Board in this compliance proceeding.
     Title 5 of the Code of Federal Regulations, section 1201.183(c)(1) (5 C.F.R.
     § 1201.183(c)(1)).

                     NOTICE TO THE APPELLANT REGARDING
                        YOUR FURTHER REVIEW RIGHTS
           You have the right to request review of this final decision by the U.S.
     Court of Appeals for the Federal Circuit. You must submit your request to the
     court at the following address:
                               United States Court of Appeals
                                   for the Federal Circuit
                                 717 Madison Place, N.W.
                                  Washington, DC 20439

     The court must receive your request for review no later than 60 calendar days
     after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
     2012). If you choose to file, be very careful to file on time. The court has held
     that normally it does not have the authority to waive this statutory deadline and
     that filings that do not comply with the deadline must be dismissed. See Pinat v.
     Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
           If you need further information about your right to appeal this decision to
     court, you should refer to the Federal law that gives you this right. It is found in
     title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
     Dec. 27, 2012).      You may read this law as well as other sections of the
                                                                                     4

United States Code, at our website, http://www.mspb.gov/appeals/uscode.htm.
Additional         information     is          available      at    the         court’s
website, www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide
for Pro Se Petitioners and Appellants,” which is contained within the
court’s Rules of Practice, and Forms 5, 6, and 11.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website
at   http://www.mspb.gov/probono        for     information   regarding   pro     bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit.   The Merit Systems Protection Board neither endorses the services
provided by any attorney nor warrants that any attorney will accept representation
in a given case.




FOR THE BOARD:                                ______________________________
                                              Jennifer Everling
                                              Acting Clerk of the Board
Washington, D.C.